DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  for better claim construction and consistency throughout the claims the examiner suggests the following amendment:

Claim 19: --The storage system according to claim 12, wherein the front portion, the two .-- Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-11, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the following limitation: “wherein the recess is laterally continuous between inner lateral walls of the first to the second protruding portion”… is unclear and confusing. The examiner suggests the following amendment” -- inner lateral walls of the first [[to]] and the second protruding portions--. Appropriate correction is required. 

Regarding claim 1, the following limitation: “wherein the recess has undercuts formed by slanted inner walls of the first and second protruding portions” is unclear and confusing. How does the “slated inner walls” in lines 8-9 of the claim relate to the “inner lateral walls” previously claimed in line 7 of the claim? Are they the same walls or different walls? Appropriate correction is required. 

Claims 3 and 18 recite the limitation "the transition portion" in line 3 of each claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 

Claim 16 recites the limitation "the first and second portions" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 16, the metes and bounds of the claim are unclear. It is unclear what “the first” in line 3-4 is. Does the applicant mean to claim – one of the first and second protruding portions--? It is unclear what “the first and second portions” are. How does the “an inner lateral wall” claimed in line 5 of claim 16 relate to the “inner lateral wall” previously claimed in claim 1? Are they the same or different?  Appropriate correction is required.


Regarding claim 20, the metes and bounds of the claim are unclear. How does the “an inner lateral wall” claimed in line 5 of claim 20 relate to the “inner lateral wall” previously claimed in claim 12? Are they the same or different? Appropriate correction is required.

Claims 2, 6-11, and 17 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, and 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berg 5,348,385 in view of Hasselqvist 4,069,638. 

Regarding claim 1, as best understood, Berg discloses a hang standard (Fig 3, #12) for mounting vertically in a storage system and connecting with cantilevered brackets, the standard (Fig 3, #12) being elongated and having an approximately U-shaped cross-section with a front portion (annotated Fig 3 below) and two rearward extending leg portions (annotated Fig 2 below), the front portion (annotated Fig 3 below) comprising a plurality of slots (Fig 3, #38) arranged into two columns that comprise connection points for a cantilevered bracket and are located in a recess (Fig 2, #31) between first and second protruding portions (annotated Fig 3 below) located on first and second sides of the slots (Fig 3, #38), respectively, wherein the recess (Fig 2, #31) is laterally continuous between inner lateral walls (annotated Fig 2 below) of the first and the second protruding portions (annotated Fig 3 below) and over the two columns of slots (Fig 3, #38).


    PNG
    media_image1.png
    718
    856
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    894
    media_image2.png
    Greyscale

Berg has been discussed above but does not explicitly teach wherein the recess has undercuts and the inner lateral walls are slanted to form the undercuts.

Hasselqvist teaches that it is old and well known in the art for an upright (Fig 8, #1”) to have a recess (annotated Fig 8 below) that has undercuts (angled sides of the recess) and first and second protruding portions (annotated Fig 8 below) that have inner lateral walls (annotated Fig 8 below) that are slanted (annotated Fig 8 below) to form the undercuts (angled sides of the recess).



    PNG
    media_image3.png
    898
    1032
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the standard of Berg by slightly slanting the inner lateral walls (Berg, annotated Fig 2 above)  of the first and second protruding portions (Berg, annotated Fig 3 above)  thereby forming undercuts in the recess (Berg, Fig 2, #31) of Berg as taught by Hasselqvist in order to make the upright (Berg, Fig 3, #12) of Berg more aesthetically appealing and enable the upright (Berg, Fig 3, #12) of Berg to accommodate slightly thicker cantilevered brackets therein. 
Further such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 


Regarding claim 2, modified Berg discloses the hang standard (Berg, Fig 3, #12) wherein the connection points are arranged between the protruding portions (Berg, annotated Fig 3 above).


Regarding claim 11, modified Berg discloses the hang standard wherein engagement devices (Berg, annotated Fig 2 above) are arranged at the rearward extending leg portions (Berg, annotated Fig 2 above) for cooperation with mounting means.


    PNG
    media_image4.png
    694
    894
    media_image4.png
    Greyscale


Regarding claim 12, modified Berg discloses a storage system comprising:
a plurality of hang standards (Berg, Fig 1, #12), each of the plurality of hang standards (Berg, Fig 1 & 3, #12) being elongated and having an approximately U-shaped cross-section with a front portion (Berg, annotated Fig 3 above) and two rearwards extending leg portions (Berg, annotated Fig 2 above), the front portion (Berg, annotated Fig 3 above) comprising a plurality of slots (Berg, Fig 3, #38) arranged into two columns that comprise connection points for a cantilevered bracket and are located in a recess (Berg, Fig 2, #31) between first and second protruding portions (Berg, annotated Fig 3 above) located on first and second side of the slots (Berg, Fig 3, #38), respectively, wherein the recess (Berg, Fig 3, #31) is laterally continuous from the first to the second protruding portion (Berg, annotated Fig 3 above) and over the two columns of slots (Berg, Fig 3, #38) and has undercuts (as modified by Hasselqvist, see the rejection of claim 1 above) formed by slanted inner lateral walls (Hasselqvist, annotated Fig 8 above) of the first and second protruding portions (Berg, annotated Fig 3 above);
a plurality of cantilevered brackets (Berg, Fig 1, #15) for connection with the front  portions (Berg, annotated Fig 3 above) of the plurality of hang standards (Berg, Fig 1, #12) ; and

storage components (Berg, Fig 1, #16) or (Berg, Fig 1, #16 & #20) supported by the cantilevered brackets (Berg, Fig 1, #15).


Regarding claim 19, modified Berg discloses the storage system wherein the front portion (Berg, annotated Fig 3 above), the two rearward extending leg portions (Berg, annotated Fig 2 above), and the first and second protruding portions (Berg, annotated Fig 3 above) are folded from a single piece of sheet metal.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berg 5,348,385 and Hasselqvist 4,069,638; and further in view of  
Rindoks 6,112,913.

Regarding claim 7, modified Berg has been discussed above but does not explicitly teach wherein a longitudinal rib is provided in the bottom part of the recess between the columns of slots.

Rindoks discloses a hang standard (Fig 1, #27) wherein a longitudinal rib (Fig 2, #45) is provided in a bottom part of a recess (Fig 1 shows #27 is recessed) between  columns of slots (Fig 2, #37).
	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a longitudinal rib (Rindoks, Fig 2, #45) between the columns of slots (Berg, Fig 3, #38) of modified Berg in order to make the hang standard more aesthetically appealing. Further, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art.  

 
Regarding claim 8, modified Berg discloses the hang standard wherein the longitudinal rib (Rindoks, Fig 2, #45) is embossed in the front portion (Berg, annotated Fig 3 above) between the columns of slots (Berg, Fig 3, #38).
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation “the longitudinal rib is embossed” has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e –longitudinal rib---, does not depend on its method of production, i.e. –embossed or embossing--. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 

	Regarding claim 9, modified Berg discloses the hang standard wherein the longitudinal rib (Rindoks, Fig 2, #45) is provided by parallel bends to the front portion (Berg, annotated Fig 3 above) between the columns of slots (Berg, Fig 3, #38).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Berg 5,348,385 and Hasselqvist 4,069,638; and further in view of Fernandez 2012/0255925. 

Regarding claim 10, modified Berg discloses the hang standard (Berg, Fig 3, #12) wherein the hang standard (Berg, Fig 3, #12) is manufactured from a single sheet of folded plastic.

Modified Berg has been discussed above but does not explicitly teach wherein the hang standard is manufactured from a single sheet of folded metal.

Fernandez teaches that it is old and well known that a hang standard (#104) can be made of plastic or metal [0069]. 

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fabricate the hang standard (Berg, Fig 3, #12) from metal as taught by Fernandez because the substitution of one known material for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Metal is well known in the art for being inexpensive, easily accessible, and durable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez 2012/0255925 in view of Wyatt GB2169791 and Briosi WO2019/069284.

Regarding claim 3, as best understood, Fernandez discloses a hang standard (Fig 1, #104) for mounting vertically in a storage system and connecting with cantilevered brackets, the standard (Figs 1 & 21, #104) being elongated and having an approximately U-shaped cross-section with a front portion (Fig 21, #150) and two rearward extending leg portions (Fig 21, #152), the front portion (Fig 21, #150) comprising a plurality of slots (Fig 21, #156) arranged into two columns (shown in Figs 1 & 21) that comprise connection points for a cantilevered bracket. 

Fernandez has been discussed above but does not explicitly teach wherein the slots are located in a recess between first and second protruding portions located on first and second side of the slots, respectively, wherein the recess is laterally continuous from the first to the second protruding portion and over the two columns of slots; wherein the section of the rearward extending leg portions is narrower than the front portion, thereby forming a ledge at the transition portion between each leg portion and each protruding portion.

Wyatt discloses a hang standard (Figs 1 & 3, #1, #3, #8, #5, & #4) comprising slots (Fig 1, #6) wherein the slots (Fig 1, #6) are located in a recess (Fig 1, #6b) between first (Fig 1, #7, left) and second (Fig 1, #7, right) protruding portions located on first and second side of the slots (Fig 1, #6) (as shown in Fig 1), respectively, wherein the recess (Fig 1, #6b) is laterally continuous from the first (Fig 1, #7, left) to the second (Fig 1, #7, right) protruding portion and over two columns of the slots (Fig 1, #6).

Briosi discloses a hang standard (Fig 1, #2) wherein a section (Fig 1, #11) of rearward extending leg portions (Fig 1, #11) is narrower than a front portion (Fig 1, #4 & #10) of the hang standard (as shown in Fig 1), thereby forming a ledge (as shown in Fig 1) at a transition portion between each leg portion (Fig 1, #11) and each front portion (Fig 1, #4 & #10).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a first protruding portion (Wyatt, Fig 1, #7, left), a second protruding portion (Wyatt, Fig 1, #7, right), and a recess (Wyatt, Fig 1, #6b) located between the first protruding portion (Wyatt, Fig 1, #7, left) and the  second protruding portion (Wyatt, Fig 1, #7, right) with the slots (Fernandez, Fig 21, #156) being in the recess (Wyatt, Fig 1, #6b) in order to make the hang standard of Fernandez more aesthetically appealing.



It also would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leg portions (Fernandez, Fig 21, #152) to be narrower than the front portion (Wyatt, Fig 1, #5) of modified Fernandez as taught by Briosi in order to make the hang standard more aesthetically appealing. Further, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  



Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt GB2169791 in view of Biffani 3,396,499. 

Regarding claim 1, as best understood, Wyatt discloses a hang standard (Fig 1, #1) for mounting vertically in a storage system and connecting with cantilevered brackets, the standard (Fig 1, #1) being elongated and having an approximately U-shaped cross-section with a front portion (Fig 1, #5) and two rearward extending leg portions (annotated Fig 1 below), the front portion (Fig 1, #5) comprising a plurality of slots (Fig 1, #6) arranged into two columns that comprise connection points for a cantilevered bracket and are located in a recess (Fig 1, #6b) between first and second protruding portions (Fig 1, #7, left and right) located on first and second sides of the slots (Fig 1, #6), respectively, wherein the recess (Fig 1, #6b) is laterally continuous between inner lateral walls of the first and the second protruding portions (Fig 1, #7, left and right) and over the two columns of slots (Fig 1, #6).


    PNG
    media_image5.png
    745
    906
    media_image5.png
    Greyscale


Wyatt has been discussed above but does not explicitly teach wherein the recess has undercuts and the inner lateral walls are slanted to form the undercuts.

Biffani teaches that it is old and well known in the art for an upright or beam (Fig 1, #10) to have a recess (annotated Fig 1 below) that has undercuts (annotated Fig 1 below) and first and second protruding portions (annotated Fig 1 below) that have inner lateral walls (annotated Fig 1 below) that are slanted to form the undercuts (annotated Fig 1 below).


    PNG
    media_image6.png
    845
    1098
    media_image6.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the standard of Wyatt by slightly slanting the inner lateral walls of the first and second protruding portions (Wyatt, Fig 1, #7, left and right) thereby forming undercuts in the recess of Wyatt as taught by Biffani in order to make the standard of Wyatt more aesthetically appealing. Further, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.




Regarding claim 6, modified Wyatt has been discussed above but does not explicitly teach wherein each slanted inner lateral wall is arranged with an angle of less than 15° to a respective outer lateral wall of the protruding portion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to angle each slanted inner lateral wall (Biffani, annotated Fig 1 above) of modified Wyatt at an angle of less than 15° to a respective outer lateral wall of the protruding portion (Wyatt, Fig 1, #7, left and right) 
because the substitution of one known angle for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Further, such a modification would have involved a mere change in the degree of the angle of a component.  Optimizing the angle based on suitability for the intended purpose is generally recognized as being within the level of ordinary skill in the art. 

Response to Arguments
Applicant's arguments filed on 08/29/22 with respect to all claims have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN K BARNETT/Examiner, Art Unit 3631